UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-5114


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THURSTON SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cr-00251-BEL-1)


Submitted:   October 14, 2011              Decided:   October 27, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton, Staff
Attorney, Greenbelt, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Justin S. Herring, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thurston     Sanders        appeals         his    convictions       for    armed

bank robbery and using a firearm during a crime of violence.                                  On

appeal, he challenges the introduction of bait money registers,

asserting       that     admission         of        these      documents       violated     the

Confrontation Clause.                He also contends that an out-of-court

identification was erroneously admitted at trial.                               We affirm.

               Sanders      first asserts that bait money registers are

testimonial       under        the    Sixth           Amendment,         as     explained     by

Crawford v. Washington, 541 U.S. 36 (2004), because they record

past facts and are required by law enforcement to assist in the

investigation and prosecution of bank robberies.                                Thus, Sanders

contends that the admissibility of the registers is governed by

the   Confrontation         Clause,        and       they       are    inadmissible       absent

witness        unavailability          and            a        prior      opportunity        for

cross-examination.             Id.    at    68.           We    decline    to    address     this

issue, as we find that any error by the district court was

harmless.

               Constitutional trial errors are harmless only if the

reviewing court is “able to declare a belief that [the error]

was harmless beyond a reasonable doubt.”                          Chapman v. California,

386 U.S. 18,     24   (1967).         When          the    error    involves     wrongly

admitted evidence, “the impact of the error can be evaluated in

light     of    the    other    evidence          which         was    properly     admitted.”

                                                 2
United States v. Blevins, 960 F.2d 1252, 1262 (4th Cir. 1992).

To determine whether the admission of the registers was harmless

beyond a reasonable doubt, we review the entire trial record and

determine whether “it is clear beyond a reasonable doubt that

the jury would have returned [a guilty] verdict[]” even if the

evidence     had    not    been    introduced.          Id.     at   1263.         This

determination requires a quantitative assessment of the impact

of the error measured against the other evidence presented and a

qualitative        assessment     of     the    proof     as    to    whether      the

erroneously     admitted      evidence    was    cumulative.         Id.   at   1262;

Brown v. United States, 411 U.S. 223, 231 (1973).

           We      conclude     that    any    error    was    harmless    beyond     a

reasonable    doubt.       The    bait   bill    register      was   introduced      to

prove that the money found in Sanders’ hotel room came from the

bank.   There was overwhelming other evidence that the money in

Sanders’   room      was   from   the    robbery.        Specifically,       the   GPS

tracker packs taken with the money from the bank were found with

the money in the hotel room.                  Further, the police also found

firearms (including one used in the robbery) and costume items

worn by the robber in Sanders’ hotel room.                      In addition, the

robber was seen leaving the bank and heading toward the hotel,

where Sanders was found alone in a room containing the above-

described evidence of the robbery.



                                          3
               In his reply brief, Sanders contends that the bait

money    registers      might        reasonably      have     contributed         to   his

convictions,      especially        given    that    the    Government      highlighted

the registers in closing argument.                    Nonetheless, we find that

there is no reasonable probability that the evidence complained

of contributed to the convictions.                  The GPS trackers taken from

the bank were found with the money in the hotel room, the money

was hidden in the ceiling, the amount of the money stolen was

very similar to the amount recovered, and Sanders was tracked

from    the    bank    to    the    hotel    room.         Accordingly,      we    easily

conclude (and, we emphasize, without determining whether there

was    error    at    all)    that    any    Confrontation         Clause    error      was

harmless.

               Regarding      Sanders’      identification         claim,     we       have

reviewed the briefs and record in the case, and we find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.               (See J.A. at 190-92).              Based on the

foregoing, we affirm Sanders’ convictions.                         We dispense with

oral    argument      because       the    facts    and    legal     contentions        are

adequately      presented      in    the    materials       before    the    court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4